Citation Nr: 0822815	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active service from December 1963 to December 
1967 in the United States Air Force. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for major 
depression.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran has claimed entitlement to service connection for 
major depression which he alleged is due to escorting the 
bodies of servicemen from Vietnam during active duty.  He 
also alleges in his June 2004 statements that the current 
operations in Iraq and Afghanistan are bringing back painful 
memories of Vietnam.  The Board also notes the veteran has 
experienced several recent misfortunes, including the loss of 
a job and the deaths of loved ones.  VA mental health records 
reveal the veteran has seen VA mental health professionals 
and has been treated for depression, anxiety, and insomnia.  

In November 2004, VA arranged for the veteran to be examined 
in order to determine the nature and etiology of any 
depression found.  The pertinent impression was that the 
veteran had a history of depression that could be traced 
back, among other various factors, to his time spent 
escorting fallen soldiers back to the United States.  In 
particular, the veteran reported the most difficult 
experience was evacuating the body of his deceased three 
month old son.  The examiner noted that the veteran began 
substance dependence in an effort to "ameliorate his 
service-connected depression."  He further noted that the 
veteran has suffered socially and has remained "chronically 
underemployed."  The examiner assumed, without explanation, 
that the veteran's depression was service connected.  No 
reasons or bases were provided for the opinion.  

The Court has held that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  More importantly, the examiner specifically 
indicated that he did not have access to the claims file or 
service medical records but did review the computer patient 
record system (CPRS) medical records.  The Court has also 
held that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Given that lack of thoroughness of the VA medical opinion of 
record, the Board finds an additional medical examination is 
warranted to clarity both the nature and etiology of his 
depression.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), the VCAA requires that the VA assist a claimant in 
obtaining evidence needed to substantiate the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  While the Board notes that the veteran's 
service medical records contain no complaints of symptoms 
relating to depression, the veteran is competent to assert 
that he has experienced symptoms related to his condition.  
As such there remains some question as to whether the 
veteran's current depression is attributable to his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, given the veteran's contentions regarding his 
depression, and the mental health evidence suggesting the 
current disability possibly attributable to service, the 
Board finds that an additional examination is necessary prior 
to final appellate review.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Holding that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).

Based on the above, the Board finds that the results of 
November 2004 VA examination are insufficient and another VA 
examination is required.  The Board truly regrets the further 
delay involved with a remand.  However, because the VA 
examiner failed to consider the veteran's entire record and 
provide a nexus opinion, the Board is unable to issue a final 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any depressive 
disorder found on examination.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
sent to the examiner for review of 
pertinent documents therein.  The 
examiner should summarize the medical 
and psychological history, including the 
onset and course of the veteran's 
claimed depressive disorder; describe 
any current symptoms and manifestations 
attributed to the claimed depressive 
disorder; and provide diagnoses for any 
and all psychological pathology.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any manifested 
depression had its onset during or is in 
any way the result of his active 
service.  The examiner is requested to 
provide the reasons and bases for his or 
her opinion.  If the examiner cannot so 
opine, he or she is asked to so state.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


